         Case 1:18-cv-00637-RP Document 149 Filed 04/30/21 Page 1 of 39




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION


 DEFENSE DISTRIBUTED and                  §                     Case No. 1:18-CV-637
 SECOND AMENDMENT FOUNDATION, §
 INC.,                                    §
                                          §
                       Plaintiffs,        §
                                          §
                       v.                 §
                                          §                   Plaintiffs’ Motion for a
 UNITED STATES DEPARTMENT                 §                 Temporary Restraining Order
 OF STATE, ANTHONY BLINKEN, in his §                        Against the State Department
 official capacity as Secretary of State; §
 DIRECTORATE OF DEFENSE TRADE             §
 CONTROLS; MIKE MILLER, in his            §
 official capacity as Deputy Assistant    §
 Secretary of Defense Trade Controls;     §
 SARAH HEIDEMA, in her official capacity §
 as Director of Policy, Office of Defense §
 Trade Controls Policy,                   §
                                          §
 and                                      §
                                          §
 GURBIR GREWAL, Attorney General of       §
 the State of New Jersey                  §
                                          §
                        Defendants.       §



       Plaintiffs Defense Distributed and the Second Amendment Foundation, Inc. (“SAF”) move

against the United States Department of State, Anthony Blinken, Directorate of Defense Trade

Controls, Mike Miller, and Sarah Heidema (“the State Department”) for the Court to immediately

(1) issue an emergency temporary restraining order, and (2) issue an order setting an expedited

preliminary injunction briefing and hearing schedule. Without this relief, law abiding citizens will

have their Constitutional rights trampled by federal officials engaged in blatantly illegal

censorship—all with respect to computer files that are already online and always will be.



                                             i
         Case 1:18-cv-00637-RP Document 149 Filed 04/30/21 Page 2 of 39




                               SUMMARY OF THE ARGUMENT

        Two days ago (April 28, 2021) Defense Distributed began publishing a set of ~16,000

computer files regarding 3D–printed firearms on the internet for free download by the public (“the

April 2021 Files”). Doc. 148-74 at 2-3. Defense Distributed is still publishing the April 2021

Files, which are a subset of the case’s overall subject: digital firearms information—First

Amendment speech about the Second Amendment. Powerful legal doctrines protect this speech.

But if the State Department has its way, arbitrary censorship will bring this freedom to a halt.

        Yesterday (April 29, 2021) the State Department unabashedly threatened to punish Defense

Distributed for publishing the April 2021 Files. Attorneys called Defense Distributed’s counsel to

declare that the State Department deems Defense Distributed’s publication of the April 2021 Files

a violation of the International Traffic in Arms Regulations, 22 C.F.R. Parts 120-130, and demand

that Defense Distributed immediately cease publication of the files. Exactly how gravely the State

Department plans to punish Defense Distributed is unknown, except that President Biden less than

twenty-four hours earlier told the nation that he would wield “everything in my power.”1

        Ultimately, this litigation will show that the State Department cannot censor any of the

digital firearms information that Defense Distributed shares with upstanding citizens like SAF’s

members. The attack on the April 2021 Files is an exemplary beginning, in that it reveals the

fundamentally lawless nature of the State Department’s doctrine and the dire need for fast relief.

        First and foremost, Defense Distributed’s publication of the April 2021 Files was and is

protected from the federal censorship by the First Amendment. Core First Amendment speech is

at issue, and it is undoubtedly being sanctioned because its subject is firearms. The State

Department cannot possibly satisfy the strict scrutiny triggered by ITAR’s content-based restraint.


1
 The White House, Briefing Room: Remarks as Prepared for Delivery by President Biden — Address to a Joint
Session of Congress (April 28, 2021), available at https://bit.ly/2S793Uu.
         Case 1:18-cv-00637-RP Document 149 Filed 04/30/21 Page 3 of 39




       Federal censorship of the April 2021 Files also violates the Settlement Agreement, and by

extension the Administrative Procedure Act and Fifth Amendment. By refusing to comply with

the Settlement Agreement for no good reason, the State Department is materially breaching a

contract, acting arbitrarily and capriciously, and failing to comply with basic Due Process precepts.

       Furthermore, Defense Distributed’s publication of the April 2021 Files was and is

authorized by regulatory changes that, while once the subject of a district court’s nationwide

preliminary injunction, were revived by the Ninth Circuit on April 27. No one disputes this

decision’s substance. All agree that it protects Defense Distributed’s publication of the April 2021

Files from ITAR scrutiny. The quibble is about timing. Did it take effect already, as the decision

itself says; or does it only matter after mandate issues, as the State Department says? The State

Department’s hypertechnical delay idea is plainly wrong, as well as too little to justify its actions.

This may be the first case ever in which a federal agency that just won an appeal upholding its

regulations turns around on political foes to say that those same regulations are not the law.

       What legitimate end would punishing Defense Distributed serve? None. The cat is out of

the bag. After just two days online, total downloads of the April 2021 Files exceeded ~40,000 and

users downloaded every single one of the ~16,000 April 2021 Files at least once. Regardless of

whether or not defcad.com continues to publish the April 2021 Files, the independent re-publishers

that have already obtained the files will freely re-publish them on new site after new site forever.

Whatever goals ITAR controls are supposed to achieve cannot possibly be achieved here.

       Unless and until the State Department’s draconian censorship campaign is enjoined,

Defense Distributed, SAF, and the entire citizenry will suffer massive amounts of irreparable harm.

Thus, Plaintiffs request that the Court immediately (1) issue a temporary restraining order stopping

the State Department’s enforcement of ITAR controls against Defense Distributed’s publication



                                              2
          Case 1:18-cv-00637-RP Document 149 Filed 04/30/21 Page 4 of 39




of the April 2021 Files, and (2) issue an order setting an expedited preliminary injunction briefing

and hearing schedule. Without this relief, Plaintiffs’ free speech rights will be trampled by

blatantly illegal censorship—all with respect to files that are already online and always will be.

                                      STATEMENT OF THE CASE

        Plaintiffs’ Second Amended Complaint states the facts. Doc. 117 (hereinafter “Compl.”).

Plaintiffs adopt that pleading here by reference. See Fed. R. Civ. P. 10(c). Evidentiary exhibits

proving the allegations are submitted in Plaintiffs’ Appendix, Doc. 148 (hereinafter “PX”).2

        This case concerns extraordinarily important questions of free speech regarding the First

Amendment right to speak about the Second Amendment. Defense Distributed and the Second

Amendment Foundation are peaceful, law-abiding organizations committed to preserving,

protecting, and promoting the American individual right to keep and bear arms in both traditional

and modern contexts. At stake now is the modern right to speak about the Second Amendment

by sharing computer files with digital firearms information. Even though longstanding American

free speech principles protect this right, the United States Department of State has for years been

subjecting Defense Distributed and SAF to arbitrary, capricious, and unconstitutional censorship.

        The United States of America can never abridge the freedom of speech—especially where,

as here, the State Department made a legally-enforceable contract to protect Defense Distributed

and SAF’s right to engage in the speech at issue by performing a series of administrative

obligations. But instead of performing those critical protective obligations, the State Department

violated the Constitution, administrative law, and more in failing to comply. Hence, Defense



2
 The Court should employ Federal Rule of Evidence 201 to take judicial notice of facts such as other courts’ dockets,
Orabi v. Att’y Gen. of the U.S., 738 F.3d 535, 537 & n.1 (3d Cir. 2014), and pertinent internet websites see United
States v. Flores, 730 F. App’x 216, 221 n.1 (5th Cir. 2018) (unpublished) (Haynes, J., concurring); Kitty Hawk
Aircargo, Inc. v. Chao, 418 F.3d 453, 457 (5th Cir. 2005); Helen of Troy, L.P. v. Zotos Corp., 235 F.R.D. 634, 640
(W.D. Tex. 2006).


                                                     3
           Case 1:18-cv-00637-RP Document 149 Filed 04/30/21 Page 5 of 39




Distributed and SAF sued the State Department to halt this wrongdoing and obtain remedies due

to them under the Constitution, the Administrative Procedure Act, and other federal laws.

I.     Digital Firearms Information is Speech.

       This action concerns digital firearms information. See Compl. at 10-12, ¶¶ 36-41. Digital

firearms information in general, and Defense Distributed’s digital firearms information in

particular, has all of the following properties:

       -    It is “digital” because it exists in the form of coded computer files, as opposed to analog

            media like printed books. See Compl. at 10, ¶ 36.

       -    It is “information” because it conveys knowledge without advocating, inciting, or

            producing any action. See Compl. at 10, ¶ 36.

       -    It pertains to both entire firearms and individual firearm components, and addresses

            their physical properties, production methods, and uses. See Compl. at 10, ¶ 36.

       -    It exists in a wide variety of computer file formats. See Compl. at 10, ¶ 37. Common

            formats include portable document format (.pdf) files, DWG (.dwg) files, Standard for

            the Exchange of Product Data (“STEP”) (.stp) files, stereolithography (.stl) files, Initial

            Graphics Exchange Specification (.igs) files, SoLiDworks PaRT (.sldprt) files, and

            SketchUp (.skp) files, as well as plain text (.txt) files with notes, instructions, and

            comments. See Compl. at 10, ¶ 37.

       -    It includes, but is not limited to, what authorities refer to as “Computer Aided Design

            files” or “CAD files.”     See Compl. at 10-11, ¶ 38; Control of Firearms, Guns,

            Ammunition and Related Articles the President Determines No Longer Warrant

            Control Under the United States Munitions List (USML), 85 Fed. Reg. 4136, 4140-42,

            4172 (Jan. 23, 2020). CAD files are used primarily for abstract design. See Compl. at


                                              4
    Case 1:18-cv-00637-RP Document 149 Filed 04/30/21 Page 6 of 39




     10-11, ¶ 38. Users with the requisite computer hardware, software, and expertise can

     employ CAD files to construct and manipulate complex two- and three-dimensional

     digital models of physical objects. See Compl. at 10-11, ¶ 38. These models serve a

     wide variety of important purposes apart from object fabrication. See Compl. at 10-11,

     ¶ 38. Examples include the computerized study of object properties, rendition of object

     images for product visualization, and parametric modeling of object families. See

     Compl. at 10-11, ¶ 38. According to authorities, CAD files are not ready for insertion

     into object-producing equipment such as computer numerically controlled machine

     tools and additive manufacturing equipment (e.g., 3D printers). See Compl. at 10-11,

     ¶ 38; Control of Firearms, Guns, Ammunition and Related Articles the President

     Determines No Longer Warrant Control Under the United States Munitions List

     (USML), 85 Fed. Reg. 4136, 4140-42, 4172 (Jan. 23, 2020).

-    It includes, but is not limited to, what authorities refer to as “Computer Aided

     Manufacturing files” or “CAM files.” See Compl. at 11, ¶ 39; Control of Firearms,

     Guns, Ammunition and Related Articles the President Determines No Longer Warrant

     Control Under the United States Munitions List (USML), 85 Fed. Reg. 4136, 4140-42,

     4172 (Jan. 23, 2020). Like CAD files, CAM files can be used to construct and

     manipulate the digital two- and three-dimensional models of physical objects that serve

     design purposes apart from production. See Compl. at 11, ¶ 39. According to

     authorities, unlike CAD files, CAM files are ready for insertion into object-producing

     equipment such as computer numerically controlled machine tools and additive

     manufacturing equipment (e.g., 3D printers). See Compl. at 11, ¶ 39; Control of

     Firearms, Guns, Ammunition and Related Articles the President Determines No Longer

                                      5
              Case 1:18-cv-00637-RP Document 149 Filed 04/30/21 Page 7 of 39




               Warrant Control Under the United States Munitions List (USML), 85 Fed. Reg. 4136,

               4140-42, 4172 (Jan. 23, 2020).

          -    It includes, but is not limited to, non-CAD and non-CAM files such as plain text (.txt)

               files with notes, instructions, and comments. See Compl. at 12-13, ¶ 44-46.

          With respect to 3D-printing processes, digital firearms information in general and Defense

Distributed’s digital firearms information in particular do not produce anything automatically. See

Compl. at 11, ¶ 40; Doc. 148-75. The files at issue are not functional software. See id. They do

not self-execute.      See id. They are mere information stores.    See id. To fabricate an object as

designed in such a CAD or CAM file, a user must know how and choose to orchestrate a process

involving substantial additional software (to interpret and implement the files into the motions of

a 3D print head), substantial additional hardware (e.g., the computer running the software, the 3D

printer), substantial physical labor, substantial amounts of time, and the requisite raw materials.

See id.

          The physical laws governing 3D-printer fabrication processes apply to all objects,

including firearms. See Compl. at 12, ¶ 41. Even with a perfectly accurate set of digital firearms

information, the most powerful software, and a state-of-the-art 3D printer, the digital model of a

firearm component does not fabricate the component on its own. See Compl. at 12, ¶ 41. Firearm

component fabrication is not an automatic process. See Compl. at 12, ¶ 41. It occurs only if and

when a person chooses to perform a complex series of actions entailing considered volition and

judgment, such as adapting and tailoring the design, selecting suitable component materials,

choosing an effective manufacturing process, and opting to personally complete an extensive set

of fabrication steps with the requisite software, hardware, and raw materials. See Compl. at 12,

¶ 41.

                                                6
         Case 1:18-cv-00637-RP Document 149 Filed 04/30/21 Page 8 of 39




II.    Defense Distributed Publishes Digital Firearms Information.

       Defense Distributed exists to promote the Second Amendment’s individual right to keep

and bear Arms. See Compl. at 12, ¶ 42. To that end, Defense Distributed has published, is

publishing, and intends to continue publishing a wide variety of digital firearms information to the

American public. See Compl. at 12, ¶ 42; Doc. 148-71; Doc. 148-73; Doc. 148-76.

       All of Defense Distributed’s past, present, and future publications constitute an important

expression of technical, scientific, artistic, and political matter in the abstract, apart from any

application that the information’s recipient might choose to devote it to. See Compl. at 12, ¶ 43.

They do not and are not intended to advocate, incite, or produce action. See Compl. at 13,

¶¶ 48-50. And they especially do not and are not intended to advocate, incite, or produce any

imminent action. See id. To fabricate an object addressed by Defense Distributed’s publications,

the 3D-printing technologies at issue necessarily require a user to knowingly apply deliberate,

focused will over the course of an extended period of time. See Compl. at 13-14, ¶ 51.

       Defcad.com (hereinafter “DEFCAD”) is a website for which Defense Distributed is and at

all relevant times has been responsible. See Compl. at 14, ¶ 52; Ex. 1 at 1. DEFCAD was, is, and

will continue to be Defense Distributed’s primary (though not exclusive) publication medium. See

Compl. at 14, ¶ 52; Ex. 1 at 1-2.

       A.      Defense Distributed’s 2012–2013 Publications.

       From approximately December 2012 to May 2013, Defense Distributed published a

substantial set of computer files with digital firearms information to DEFCAD by letting any site

visitor download them directly for free. See Compl. at 14-15, ¶ 53; Ex. 1 at 1-2; Ex. 2 at 1-4. The

computer files that Defense Distributed published to DEFCAD during this period were

downloaded millions of times. See Compl. at 15, ¶ 54.

                                             7
         Case 1:18-cv-00637-RP Document 149 Filed 04/30/21 Page 9 of 39




       B.      Defense Distributed’s July 2018 Publications.

       From the evening of July 27, 2018 until the afternoon of July 31, 2018, Defense Distributed

published a substantial set of computer files with digital firearms information to DEFCAD by

letting any site visitor download them directly for free. See Compl. at 15-16, ¶ 55. The State

Department provided advance approval of these publications. See Compl. at 15-16, ¶ 55. The

computer files that Defense Distributed published to DEFCAD during this period were

downloaded hundreds of thousands of times. See Compl. at 16, ¶ 56. During this period, Defense

Distributed also published the same computer files with digital firearms information at a brick-

and-mortar public library in Austin, Texas by hosting the computer files in formats that patrons

could access via computer workstations. See Compl. at 16, ¶ 57.

       C.      Defense Distributed’s August–November 2018 Publications.

       From approximately August 2018 to November 2018, Defense Distributed distributed a

substantial set of computer files with digital firearms information via the mail by making its

computer files available for shipment on physical storage devices. See Compl. at 16, ¶ 58.

Defense Distributed did so by using an ecommerce platform on DEFCAD to facilitate the

transaction and using the U.S. Postal Service as its means of delivering the information.     See

Compl. at 16, ¶ 58. After customers entered an order using DEFCAD’s online ecommerce

platform, Defense Distributed put the information on a USB drive or SD card and mailed the drive

or card to customers via the U.S. Postal Service. See Compl. at 16, ¶ 58.

       During this period, Defense Distributed also offered and advertised its mailed distribution

of digital firearms information to potential recipients. See Compl. at 16, ¶ 59. These efforts

included advertisements and offers on DEFCAD itself, participation in trade shows, and e-mail

advertisements. See Compl. at 16, ¶ 59.

                                            8
        Case 1:18-cv-00637-RP Document 149 Filed 04/30/21 Page 10 of 39




       For anyone dealing with digital firearms information, the postal mail alternative to internet

publication is not an adequate substitute. See Compl. at 16-17, ¶ 60. Internet communication of

and about Defense Distributed’s digital firearms information is essential for many reasons. See

Compl. at 16-17, ¶ 60. Moreover, internet communication is important because it is the only way

to ensure open source development and commitment to the public domain placement outside the

bounds of intellectual property strictures. See Compl. at 16-17, ¶ 60.

       D.      Defense Distributed’s 2020-April 2021 Publications.

       From March 27, 2020, until April 2021, Defense Distributed published a substantial set of

computer files with digital firearms information via DEFCAD. See Compl. at 17, ¶ 61. The

computer files with digital firearms information published via DEFCAD during this period

included original and legacy firearms models, CAD data, CAM data, blueprints and drawings. See

Compl. at 17, ¶ 61.

       This publication period entailed vast differences from prior publication periods. Unlike

Defense Distributed’s prior periods of publication on DEFCAD, Defense Distributed in this

publication period did not let DEFCAD visitors download files freely. See Compl. at 17, ¶ 62. In

this publication period, Defense Distributed used DEFCAD to facilitate secure file transfer via

electronic transmissions that comply with current federal law by, inter alia, utilizing secure

end-to-end encryption. See Compl. at 17, ¶ 62. Unlike Defense Distributed’s prior periods of

publication on DEFCAD, Defense Distributed in this publication period did not let DEFCAD

visitors access the files at issue without any screening. See Compl. at 17, ¶ 63. In this publication

period, Defense Distributed’s screening procedures deemed certain DEFCAD visitors ineligible

for file distribution. See Compl. at 17, ¶ 63. Unlike Defense Distributed’s prior periods of

publication on DEFCAD, Defense Distributed in this publication period did not let DEFCAD make

                                             9
        Case 1:18-cv-00637-RP Document 149 Filed 04/30/21 Page 11 of 39




files available to foreign persons or persons outside the United States. See Compl. at 17, ¶ 64.

And unlike Defense Distributed’s prior periods of publication on DEFCAD, Defense Distributed

in this publication period did not make its files available to residents of and persons in the State of

New Jersey who lack a federal firearms license. See Compl. at 17, ¶ 65

       As compared to Defense Distributed’s prior methods of publication on DEFCAD, this

method of publication on DEFCAD substantially burdened Defense Distributed’s exercise of free

speech and would not be utilized but for the wrongful actions of the State Department. See Compl.

at 18, ¶ 66.

       E.      Defense Distributed’s April 2021 Files—*at issue now*

       Beginning on April 28, 2021, and continuing to the present, Defense Distributed published

another substantial set of computer files with digital firearms information via DEFCAD (“the April

2021 Files”). See generally Doc. 148-74 at 2-3. The April 2021 Files include original and legacy

firearms models, CAD data, blueprints, and drawings. See id. The April 2021 Files amount to

approximately 16,000 digital files. Id. Approximately 40,000 downloads of the April 2021 Files

have occurred as of this date. Id. All of the April 2021 Files have been downloaded at least once.

Id. All of the April 2021 Files have been irrevocably committed to the public domain. Regardless

of whether or not defcad.com continues to publish the April 2021 Files, independent re-publishers

with no relationship whatsoever to Defense Distributed will freely re-publish the April 2021 Files

on the internet for anyone to download forever. Id. None of the April 2021 Files constitute what

the regulations refer to as “Computer Aided Manufacturing files” or “CAM files” in Control of

Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant

Control Under the United States Munitions List (USML), 85 Fed. Reg. 4136, 4139-42, 4172 (Jan.

23, 2020). Doc. 148-074.


                                              10
        Case 1:18-cv-00637-RP Document 149 Filed 04/30/21 Page 12 of 39




       F.      Defense Distributed’s Future Publications.

       To the extent that and as soon as it is legal to do so, Defense Distributed currently intends

to publish a wide variety of additional computer files with digital firearms information online at

DEFCAD by letting any site visitor download them directly for free. See Compl. at 18-19, ¶69;

Doc. 148-74 at 3. These files include the following:

       (a) The computer files that Defense Distributed published online via DEFCAD from

            December 2012 to May 2013. These include CAD files, CAM files, and non-CAD and

            non-CAM files.

       (b) The computer files that Defense Distributed published online via DEFCAD from July

            27, 2018, to July 31, 2018. These include CAD files, CAM files, and non-CAD and

            non-CAM files.

       (c) The computer files that Defense Distributed published via the mail from late August

            2018 through early November 2018. These include CAD files, CAM files, and non-

            CAD and non-CAM files.

       (d) The computer files that Defense Distributed published online via DEFCAD from

            March 27, 2020, to present. These include CAD files, CAM files, and non-CAD and

            non-CAM files.

       (e) Computer files authored by Defense Distributed that Defense Distributed has not

            published before. These include CAD files, CAM files, and computer files with other

            digital firearms information.

See Compl. at 18-19, ¶ 69; Doc. 148-74 at 3.

       G.      Published files will always remain online.




                                            11
        Case 1:18-cv-00637-RP Document 149 Filed 04/30/21 Page 13 of 39




       The computer files with digital firearms information that Defense Distributed published in

the past will always be available on the internet, regardless of whether or not Defense Distributed

itself continues to publish them. See Compl. at 18, ¶ 68; Doc. 148-74 at 2. Without any

coordination, many recipients of Defense Distributed’s digital firearms information have

persistently republished those same files online via their own websites. See id.

       The independently-republished versions of Defense Distributed’s files are not hidden in

dark or remote recesses of the internet. See Compl. at 18, ¶ 68. Simple Google searches yield the

republished Defense Distributed files with ease. See Compl. at 18, ¶ 68.

II.    The State Department Violates Defense Distributed & SAF’s Rights

       A.      Defense Distributed I

       “Defense Distributed I” refers to a federal civil action docketed in the United States District

Court for the Western District of Texas, Austin Division as Defense Distributed, et al. v. United

States Department of State, et al., No. 1:15-CV-372-RP (W.D. Tex.), and in the United States

Court of Appeals for the Fifth Circuit first as Defense Distributed, et al. v. United States

Department of State, et al., No. 15-50759 (5th Cir.) and later as Defense Distributed, et al. v.

United States Department of State, et al., No. 18-50811 (W.D. Tex.). Defense Distributed I yielded

the following reported opinions:

       Def. Distributed v. U.S. Dep’t of State, 121 F. Supp. 3d 680 (W.D. Tex. 2015)
       Def. Distributed v. U.S. Dep’t of State, 838 F.3d 451 (5th Cir. 2016) (panel opinion)
       Def. Distributed v. U.S. Dep’t of State, 838 F.3d 451, 461–76 (Jones, J., dissenting)
       Def. Distributed v. U.S. Dep’t of State, 865 F.3d 211 (5th Cir. 2017) (Elrod, Jones, Smith
       and Clement, JJ., dissenting from the denial of rehearing en banc)
       Def. Distributed v. United States Dep’t of State, 947 F.3d 870 (5th Cir. 2020).

The plaintiffs in Defense Distributed I were Defense Distributed, SAF, and an individual SAF

member, Conn Williamson. The defendants matched the defendants in this case: the United States

Department of State, the Secretary of State, the State Department’s Directorate of Defense Trade

                                             12
        Case 1:18-cv-00637-RP Document 149 Filed 04/30/21 Page 14 of 39




Controls, the Acting Deputy Assistant Secretary of State for Defense Trade Controls in the Bureau

of Political-Military Affairs, and the Acting Director of the Office of Defense Trade Controls

Policy Division. They are referred to collectively as “the State Department.”

       Defense Distributed I concerned four categories of computer files defined by that action’s

pleadings: the “Published Files,” the “Ghost Gunner Files,” “CAD Files,” and the “Other Files.”

See Compl. at 22-23, ¶¶ 81. Together, these are referred to as the “Defense Distributed I Files.”

       Defense Distributed I began after the State Department used the Arms Export Control Act

of 1976, 22 U.S.C. ch. 22 (the “AECA”), and its primary implementing regulations, the

International Traffic in Arms Regulations, 22 C.F.R. Parts 120-130 (“ITAR”), to impose an illegal

prior restraint on public speech concerning technical firearms data, including the Defense

Distributed I Files. See Compl. at 23, ¶¶ 82; Ex. 1. Under this regime, the State Department

required that Defense Distributed obtain prior United States government approval before

publication of the Defense Distributed I Files could occur on the internet and at other public

venues. See Compl. at 23, ¶¶ 82; Ex. 1.

       The Defense Distributed I plaintiffs challenged the legality of the State Department’s

enforcement of the AECA/ITAR regime vis-à-vis the Defense Distributed I Files. See Compl. at

23-24, ¶ 83. In particular, they challenged the State Department’s governance of the Defense

Distributed I Files as ultra vires action not authorized by the laws at issue, and as violations of the

First, Second, and Fifth Amendments of the Constitution. See Compl. at 23-24, ¶ 83.

       At a preliminary stage, the district court in Defense Distributed I denied the Defense

Distributed I plaintiffs’ motion for a preliminary injunction. Def. Distributed v. Dep’t of State, 121

F. Supp.3d 680 (W.D. Tex. 2015).          An interlocutory appeal of the Defense Distributed I

preliminary injunction denial was taken to the Fifth Circuit. A divided Fifth Circuit panel affirmed



                                              13
         Case 1:18-cv-00637-RP Document 149 Filed 04/30/21 Page 15 of 39




the district court’s decision. Def. Distributed v. United States Dep’t of State, 838 F.3d 451 (5th

Cir. 2016). But it declined to reach the merits, ruling solely based on “the balance of harm and the

public interest.” Id. at 461.

        The merits of Defense Distributed I’s preliminary injunction were, however, reached by

two important opinions. Judge Jones emphasized the protected nature of this speech in a panel

dissent: “the State Department’s application of its ‘export’ control regulations to this domestic

Internet posting appears to violate the governing statute, represents an irrational interpretation of

the regulations, and violates the First Amendment as a content-based regulation and a prior

restraint.” Id. at 463–64. (Jones, J. dissenting). The judges dissenting from the denial of rehearing

en banc also reached the merits. Def. Distributed v. U.S. Dep’t of State, 865 F.3d 211 (5th Cir.

2017). Their opinion explained that the lower court’s “flawed preliminary injunction analysis

permits perhaps the most egregious deprivation of First Amendment rights possible: a content

based prior restraint.” Id. at 212.

        B.      The Settlement Agreement Resolved Defense Distributed I

        After the Defense Distributed I interlocutory appeal concluded, the district court in Defense

Distributed I ordered the parties to engage in settlement negotiations. See Compl. at 24, ¶ 87. The

parties did so successfully and settled their dispute by agreement. See Compl. at 24, ¶ 87.

        The Defense Distributed I settlement amounted to a victory for the plaintiffs. See Compl.

at 25, ¶ 88. Press reports correctly understood that the State Department’s decision to settle

“essentially surrenders” to the constitutional challenge Defense Distributed and SAF had been

pressing all along; that the settlement “promises to change the export control rules surrounding

any firearm below .50 caliber – with a few exceptions like fully automatic weapons and rare gun

designs that use caseless ammunition – and move their regulation to the Commerce Department,


                                             14
        Case 1:18-cv-00637-RP Document 149 Filed 04/30/21 Page 16 of 39




which won’t try to police technical data about the guns posted on the internet”; and that, in the

meantime, the settlement “gives [Defense Distributed] a unique license to publish data about those

weapons anywhere [it] chooses.” Andy Greenberg, A Landmark Legal Shift Opens Pandora’s Box

for DIY Guns, Wired Magazine (July 18, 2018), available at https://bit.ly/2QK3is6.

       The Defense Distributed I settlement agreement is memorialized by the “Settlement

Agreement”: a written contract that all sides executed validly on June 29, 2018. See Compl. at

25-28, ¶ 89. Among other things, the Settlement Agreement obligates the State Department to do

the following:

       (a)       Settlement Agreement Paragraph 1(a) - New Rule

                 Settlement Agreement Paragraph 1(a) requires the State Department to draft and

       fully pursue, to the extent authorized by law (including the Administrative Procedure Act),

       the publication in the Federal Register of a notice of proposed rulemaking and final rule,

       revising United States Munitions List (“USML”) Category I to exclude the Defense

       Distributed I Files. See Compl. at 25-28, ¶ 89. The pertinent text provides as follows:

       “Defendants agree to the following . . . : (a) Defendants’ commitment to draft and to fully

       pursue, to the extent authorized by law (including the Administrative Procedure Act), the

       publication in the Federal Register of a notice of proposed rulemaking and final rule,

       revising USML Category I to exclude the technical data that is the subject of the Action.”

       (b)       Settlement Agreement Paragraph 1(b) - Temporary Modification:

                 Settlement Agreement Paragraph 1(b) requires the State Department to announce,

       while the above-referenced final rule is in development, a temporary modification,

       consistent with International Traffic in Arms Regulations (ITAR), 22 C.F.R. § 126.2, of

       USML Category I to exclude the Defense Distributed I Files; and to publish the



                                            15
Case 1:18-cv-00637-RP Document 149 Filed 04/30/21 Page 17 of 39




announcement on the Directorate of Defense Trade Controls website on or before July, 27,

2018. See Compl. at 25-28, ¶ 89. The pertinent text provides as follows: “Defendants

agree to the following . . . (b) Defendants’ announcement, while the above-referenced final

rule is in development, of a temporary modification, consistent with the International

Traffic in Arms Regulations (ITAR), 22 C.F.R. § 126.2, of USML Category I to exclude

the technical data that is the subject of the Action. The announcement will appear on the

DDTC website, www.pmddtc.state.gov, on or before July 27, 2018.”

(c)    Settlement Agreement Paragraph 1(c) - License

       Settlement Agreement Paragraph 1(c) requires the State Department to issue a

license to the Defense Distributed I plaintiffs on or before July 27, 2018, signed by the

Deputy Assistant Secretary for Defense Trade Controls, advising that the Published Files,

Ghost Gunner Files, and CAD Files are approved for public release (i.e., unlimited

distribution) in any form and are exempt from the export licensing requirements of the

ITAR because they satisfy the criteria of 22 C.F.R. § 125.4(b)(13). See Compl. at 25-28,

¶ 89. The pertinent text provides as follows: “Defendants agree to the following . . . (c)

Defendants’ issuance of a letter to Plaintiffs on or before July 27, 2018, signed by the

Deputy Assistant Secretary for Defense Trade Controls, advising that the Published Files,

Ghost Gunner Files, and CAD Files are approved for public release (i.e., unlimited

distribution ) in any form and are exempt from the export licensing requirements of the

ITAR because they satisfy the criteria of 22 C.F.R. § 125.4(b)(13). For the purposes of 22

C.F.R. § 125.4(b)(13) the Department of State is the cognizant U.S. Government

department or agency, and the Directorate of Defense Trade Controls has delegated

authority to issue this approval.”



                                     16
        Case 1:18-cv-00637-RP Document 149 Filed 04/30/21 Page 18 of 39




        (d)        Settlement Agreement Paragraph 1(d) - Acknowledgement

                   Settlement Agreement Paragraph 1(d) requires the State Department to

        acknowledge and agree that the temporary modification of USML Category I permits any

        United States person, to include Defense Distributed’s customers and SAF’s members, to

        access, discuss, use, reproduce, or otherwise benefit from the Defense Distributed I Files,

        and that the license issued to the Defense Distributed I plaintiffs permits any such person

        to access, discuss, use, reproduce or otherwise benefit from the Published Files, Ghost

        Gunner Files, and CAD Files. See Compl. at 25-28, ¶ 89. The pertinent text provides as

        follows: “Defendants agree to the following . . . (d) Defendants’ acknowledgment and

        agreement that the temporary modification of USML Category I permits any United States

        person, to include DD’s customers and SAF’s members, to access, discuss, use, reproduce,

        or otherwise benefit from the technical data that is the subject of the Action, and that the

        letter to Plaintiffs permits any such person to access, discuss, use, reproduce or otherwise

        benefit from the Published Files, Ghost Gunner Files, and CAD Files.”

        The Settlement Agreement binds all of the parties to Defense Distributed I and all of this

action’s parties. See Compl. at 28, ¶ 90. Settlement Agreement paragraph 7 provides that the

“Settlement Agreement” shall be binding upon and inure to the benefit of Plaintiffs and

Defendants, and the respective heirs, executors, successors, assigns and personal representatives,

including any persons, entities, departments or agencies succeeding to the interest of obligations

of the Parties.”

        C.         Settlement Agreement Fulfillment Begins

        After the Settlement Agreement’s execution on July 27, 2018, the State Department began

to fulfill—temporarily—certain of its Settlement Agreement obligations:



                                             17
Case 1:18-cv-00637-RP Document 149 Filed 04/30/21 Page 19 of 39




(a)      Settlement Agreement Paragraph 1(a) - New Rule

         By July 27, 2018, the State Department had taken steps to comply with the

obligation imposed by Settlement Agreement Paragraph 1(a). See Compl. at 28-29, ¶ 91.

It published in the Federal Register a notice of proposed rulemaking revising USML

Category I to exclude the Defense Distributed I Files. See 83 Fed. Reg. 24,198 (May 24,

2018).

(b)      Settlement Agreement Paragraph 1(b) - Temporary Modification

         By July 27, 2018, the State Department had taken steps to comply with the

obligation imposed by Settlement Agreement Paragraph 1(b). See Compl. at 28-29, ¶ 91.

It made a temporary modification to USML Category I, pursuant to 22 C.F.R. § 126.2, to

“exclude” the Defense Distributed I Files from Category I.

(c)      Settlement Agreement Paragraph 1(c) – License

         By July 27, 2018, the State Department had taken steps to comply with the

obligation imposed by Settlement Agreement Paragraph 1(c). See Compl. at 28-29, ¶ 91.

It issued Defense Distributed a license—a letter issued by the State Department’s Acting

Deputy Assistant Secretary for the Directorate of Defense Trade Controls—authorizing the

Defendants to publish the Published Files, Ghost Gunner Files, and CAD Files for

“unlimited distribution.”

(d)      Settlement Agreement Paragraph 1(d) - Acknowledgement

         By July 27, 2018, the State Department had taken steps to comply with the

obligation imposed by Settlement Agreement Paragraph 1(d). See Compl. at 28-29, ¶ 91.

It acknowledged and agreed that the temporary modification permits any United States

person to access, discuss, use, reproduce, or otherwise benefit from the Defense Distributed



                                     18
        Case 1:18-cv-00637-RP Document 149 Filed 04/30/21 Page 20 of 39




       I Files; and that the license issued to the Defense Distributed I plaintiffs permits any such

       person to access, discuss, use, reproduce or otherwise benefit from the Published Files,

       Ghost Gunner Files, and CAD Files.

       On June 29, 2018, the parties to Defense Distributed I filed a joint stipulation of dismissal

under Federal Rule of Civil Procedure 41(a)(1)(A)(ii). See Compl. at 29, ¶ 92. The filing provided

as follows: “Pursuant to Federal Rule of Civil Procedure 41 (a)( I )(A)(ii) and 41(a)( I )(B), and a

settlement agreement among Plaintiffs (Defense Distributed, Second Amendment Foundation,

Inc., and Conn Williamson) and Defendants (the United States Department of State, the Secretary

of State, the Directorate of Defense Trade Controls, the Deputy Assistant Secretary, Defense Trade

Controls. and the Director, Office of Defense Trade Controls Policy), the Plaintiffs and the

Defendants hereby stipulate to the dismissal with prejudice of this action.” See Compl. at 29, ¶ 92.

On July 30, 2018, the Defense Distributed I district court entered an order providing that “the case

is DISMISSED WITH PREJUDICE” and the “action is CLOSED.” See Compl. at 29, ¶ 92.

       The State Department’s temporary fulfillment of the Settlement Agreement obligations

lasted from July 27, 2018 until the afternoon of July 31, 2018. See Compl. at 30, ¶ 94. During

that period, Defense Distributed engaged in the publication addressed above (“Defense

Distributed’s July 2018 Publications”). See Compl. at 30, ¶ 94.

       D.      The State Department Stopped Fulfilling the Settlement Agreement

       On July 30, 2018, Grewal and a group of state attorneys general (hereinafter “the States”)

initiated a civil action against the State Department, Defense Distributed, SAF, and Conn

Williamson. See Compl. at 30, ¶ 95. The States chose to sue in their forum of choice, the Western

District of Washington’s Seattle division, before Judge Robert Lasnik. See Compl. at 30, ¶ 95.




                                            19
        Case 1:18-cv-00637-RP Document 149 Filed 04/30/21 Page 21 of 39




The suit was docketed in the district court as State of Washington et al., v. United States

Department of State et al., No. 2:18-cv-1115-RSL.

       The States’ Washington complaint alleged that, by issuing the Temporary Modification

and license, the State Department had violated the Administrative Procedure Act (APA). See

Compl. at 30, ¶ 97. The suit sought a preliminary nationwide injunction and a final judgment

vacating the Temporary Modification and license. See Compl. at 30, ¶ 97. These claims went

against the State Department alone. See Compl. at 30, ¶ 97.

       The Settlement Agreement was never the subject of any claim in the Washington case. See

Compl. at 30, ¶ 98. The States never claimed that the Settlement Agreement was illegal and never

sought relief against the Settlement Agreement. See Compl. at 30, ¶ 98. Their only claims targeted

two of the actions the State Department took in an attempt to fulfill the Settlement Agreement.

See Compl. at 30, ¶ 98.

       Nor were Defense Distributed and SAF the subject of any claim. See Compl. at 31, ¶ 99.

The States asserted no cause of action and sought no relief against Defense Distributed or SAF.

See Compl. at 31, ¶ 99. The APA claim about the license went against the State Department alone,

did not allege that Defense Distributed or SAF did anything wrong, and did not seek relief against

them. Likewise for the APA claim about the Temporary Modification. See Compl. at 31, ¶ 99. It

too went against the State Department alone, did not allege that Defense Distributed or SAF did

anything wrong, and did not seek relief against Defense Distributed or SAF. See Compl. at 31, ¶

99.

       On July 31, 2018, the States obtained from the United States District Court for the Western

District of Washington a temporary restraining order against the State Department: “The federal

government defendants and all of their respective officers, agents, and employees are hereby



                                           20
        Case 1:18-cv-00637-RP Document 149 Filed 04/30/21 Page 22 of 39




enjoined from implementing or enforcing the ‘Temporary Modification of Category I of the United

States Munitions List’ and the letter to Cody R. Wilson, Defense Distributed, and Second

Amendment Foundation issued by the U.S. Department of State on July 27, 2018, and shall

preserve the status quo ex ante as if the modification had not occurred and the letter had not been

issued.” See Compl. at 31, ¶ 100.

        A key concession occurred during the preliminary injunction proceedings: Both the State

Department and the States conceded that there is nothing inherently illegal about the computer

files at issue. See Compl. at 31-32, ¶ 101. Aside from concerns about Defense Distributed’s files

being on the internet, the States and State Department took no issue with anyone’s right to

distribute the very same computer files via other channels. See Compl. at 31-32, ¶ 101. At the

preliminary injunction hearing, counsel for the States took the position that, apart from internet

publication, Defense Distributed had a right to distribute digital firearms information via the mail

or otherwise “hand them around domestically” without violating any law. See Compl. at 31-32,

¶ 101. Counsel for the State Department agreed, stating that, “even if the Court were to grant

plaintiffs every ounce of relief that they seek in this case, Defense Distributed could still mail every

American citizen in the country the files that are at issue here.” See Compl. at 31-32, ¶ 101. In

light of this concession, Defense Distributed engaged in the publication addressed supra at ____

(“Defense Distributed’s August-November 2018 Publications”).

        On August 27, 2018, the States obtained from the United States District Court for the

Western District of Washington a preliminary injunction against the State Department: “The

federal defendants and all of their respective officers, agents, and employees are hereby enjoined

from implementing or enforcing the ‘Temporary Modification of Category I of the United States

Munitions List’ and the letter to Cody R. Wilson, Defense Distributed, and the Second Amendment



                                              21
          Case 1:18-cv-00637-RP Document 149 Filed 04/30/21 Page 23 of 39




Foundation issued by the U.S. Department of State on July 27, 2018, and shall preserve the status

quo ex ante as if the modification had not occurred and the letter had not been issued until further

order of the Court.” Washington v. U.S. Dep't of State, 318 F. Supp. 3d 1247, 1264 (W.D. Wash.

2018).

         Even though the State Department had a right to appeal the Washington case’s preliminary

injunction decision, and even though it had preserved arguments that would have succeeded in

having the district court’s judgment vacated or reversed, the State Department refused to appeal.

See Compl. at 32, ¶ 103. It let the deadline for that interlocutory appeal come and go without

taking any appellate action. See Compl. at 32, ¶ 103. The State Department refused to appeal this

preliminary injunction because of partisan politics and in spite of federal legal advisors that

deemed an appeal legally necessary. See Compl. at 32, ¶ 103.

         The rest of the Washington case’s key decisions occurred on summary judgment. On the

merits, the Washington district court accepted both of the States’ APA claims.            First, the

Washington district court held that the State Department’s issuance of the Temporary Modification

was “without observance of procedure required by law,” 5 U.S.C. § 706, because a Congressional

notice requirement had not been met. Washington v. U.S. Dep't of State, 420 F. Supp. 3d 1130,

1141-43     (W.D. Wash. 2019).      Second, the Washington district court held that the State

Department’s issuance of both the Temporary Modification and the license were “arbitrary and

capricious,” 5 U.S.C. § 706, because of insufficient explanation and evidentiary support in the

administrative record. Id. at 1144-47. Neither of these claims are meritorious.

         The Washington action’s final judgment orders as follows: “The July 27, 2018, ‘Temporary

Modification of Category I of the United States Munitions List’ and letter to Cody R. Wilson,

Defense Distributed, and the Second Amendment Foundation were unlawful and are hereby



                                            22
        Case 1:18-cv-00637-RP Document 149 Filed 04/30/21 Page 24 of 39




VACATED.” Part of the Washington district court’s decision addressed the First Amendment

implications of vacating the Temporary Modification and license. It held the Constitution’s First

Amendment was “not relevant to the merits”: “Whether or not the First Amendment precludes the

federal government from regulating the publication of technical data under the authority granted

by the AECA is not relevant to the merits of the APA claims plaintiffs assert in this litigation.”

Washington v. U.S. Dep't of State, 420 F. Supp. 3d 1130, 1147 (W.D. Wash. 2019). It also held

that the First Amendment can be “abridged” so long as it is not “abrogated.” Washington v. U.S.

Dep't of State, 318 F. Supp. 3d 1247, 1264 (W.D. Wash. 2018).

       Defense Distributed and SAF demanded that the State Department appeal. See Compl. at

33, ¶ 106. The demand asserted that a failure to appeal constituted a breach of the Settlement

Agreement. See Compl. at 33, ¶ 106. The demand occurred in a January 15, 2020, letter from

counsel for Defense Distributed and SAF to the State Department. See Compl. at 33, ¶ 106.

       Even though the State Department had a right to appeal the final judgment, and even though

it had preserved arguments that would have succeeded in having the district court’s judgment

vacated or reversed, the State Department refused to appeal. See Compl. at 33-34, ¶ 107. It let the

deadline for that appeal come and go without taking any action. See Compl. at 33-34, ¶ 107. The

State Department refused to appeal this final injunction because of partisan politics and in spite of

federal legal advisors that deemed an appeal legally necessary. See Compl. at 33-34, ¶ 107.

       Defense Distributed and SAF appealed the Washington action’s final judgment. See

Compl. at 34, ¶ 108. Defense Distributed’s appellant’s brief showed that the district court both

lacked subject-matter jurisdiction because of multiple Article III shortcomings and was wrong on

the merits because the APA cannot require abridgement of the First Amendment. See Compl. at

34, ¶ 108. So rather than be squarely defeated, the States moved to dismiss both appeals as moot.



                                             23
        Case 1:18-cv-00637-RP Document 149 Filed 04/30/21 Page 25 of 39




See Compl. at 34, ¶ 108. Defense Distributed and SAF responded jointly, opposing the dismissal

request with several categories of argument. See Compl. at 34, ¶ 108. First, the response defeated

the States’ mootness suggestion on its own terms. See Compl. at 34, ¶ 108. Second, it showed

that mootness-based dismissals cannot occur unless and until disputes regarding the district court’s

subject-matter jurisdiction are resolved. See Compl. at 34, ¶ 108. Third, the response showed that,

if the case were moot, Munsingwear required vacatur of the district court’s judgment. See Compl.

at 34, ¶ 108.

       The Washington action’s Ninth Circuit panel accepted the mootness suggestion and

dismissed the appeal. See Compl. at 34, ¶ 109. Washington v. Def. Distributed, No. 20-35030,

2020 WL 4332902 (9th Cir. July 21, 2020). Its order gives no meaningful indication of the

mootness reasoning. It says nothing about the district court’s jurisdiction. And it says nothing

about Munsingwear, silently leaving the district court’s judgment intact.

       E.       The State Department disavowed the license and refused to supply a new one.

       On or before August 2, 2018, the State Department disavowed the license it had originally

issued to Defense Distributed and SAF in July 2018. See Compl. at 34-35, ¶¶ 110-114. The

disavowal of the July 2018 license is reflected in an August 2, 2018, letter from counsel for the

State Department. See Compl. at 34-35, ¶¶ 110-114. The letter establishes that, as of August 2,

2018, the State Department had decided to proceed as though the July 2018 license “had not been

issued” and was a “nullity.” See Compl. at 34-35, ¶¶ 110-114.

       After the State Department disavowed the license it had originally issued to Defense

Distributed and SAF in July 2018, the State Department refused to supply Defense Distributed and

SAF with the license that Settlement Agreement Paragraph 1(c) requires the State Department to

supply. See Compl. at 35, ¶ 115. This despite multiple clear and express demands to do so.



                                            24
         Case 1:18-cv-00637-RP Document 149 Filed 04/30/21 Page 26 of 39




         Defense Distributed and SAF demanded that the State Department issue a license in

compliance with Settlement Agreement Paragraph 1(c) on January 15, 2020. See Compl. at 35,

¶ 117. They did so by transmitting a letter from counsel for Defense Distributed and SAF to

counsel for the State Department. See Compl. at 35, ¶ 117.

         Defense Distributed and SAF also demanded that the State Department issue a license in

compliance with Settlement Agreement Paragraph 1(c) on February 11, 2020. See Compl. at

35-36, ¶ 118. They did so by transmitting a letter from counsel for Defense Distributed and SAF

to counsel for the State Department. See Compl. at 35-36, ¶ 118.

         F.     The State Department disavowed the Temporary Modification and refused to
                supply a new one.

         On or before August 2, 2018, the State Department disavowed the Temporary Modification

that it had originally issued in July 2018. See Compl. at 36, ¶ 119. The State Department’s

disavowal of the July 2018 Temporary Modification is reflected in the August 2, 2018, letter from

counsel for the State Department. See Compl. at 36, ¶ 121. The letter establishes that, as of August

2, 2018, the State Department had decided to cease “implementing or enforcing” the July 2018

Temporary Modification and decided to proceed as though the July 2018 Temporary Modification

“had not occurred.” See Compl. at 36, ¶ 122-123. The State Department removed the July 2018

Temporary Modification from its website on July 31, 2018. See Compl. at 36, ¶ 124.

         After the State Department disavowed the July 2018 Temporary Modification, the State

Department refused to supply Defense Distributed and SAF with the temporary modification that

Settlement Agreement Paragraph 1(b) requires the State Department to supply. See Compl. at 37,

¶ 125.




                                            25
         Case 1:18-cv-00637-RP Document 149 Filed 04/30/21 Page 27 of 39




         G.     The State Department failed to supply the required regulatory changes.

         The State Department refused to supply Defense Distributed and SAF with the regulatory

results that Settlement Agreement Paragraph 1(a) requires the State Department to supply. See

Compl. at 37-38, ¶¶ 125-131. Instead, the State Department issued a new final rule that pertains

to the Settlement Agreement in January 2020. See International Traffic in Arms Regulations: U.S.

Munitions List Categories I, II, and III, 85 Fed. Reg. 3819 (Jan. 23, 2020). It did so in conjunction

with a new rule issued by the Commerce Department. See Control of Firearms, Guns, Ammunition

and Related Articles the President Determines No Longer Warrant Control Under the United States

Munitions List (USML), 85 Fed. Reg. 4136, 4140-42, 4172 (Jan. 23, 2020).

         The regulations promulgated in 2020 by the State and Commerce Departments change the

treatment of so-called “3D-printed guns and their associated electronic files,” shifting them from

the State Department’s regime of prior restraints, the International Traffic in Arms Regulations

(“ITAR”), 22 C.F.R. Parts 120-130, to a different regime at the Commerce Department, the Export

Administration Regulations (“EAR”), 15 C.F.R. ch. IV, subch. C. These new rules do not fully

discharge the State Department’s obligations under Settlement Agreement Paragraph 1(a) because

they do not exclude all of the technical data that was the subject of Defense Distributed I from

United States Munitions List (“USML”) Category I. See Compl. at 37-38, ¶¶ 130. They go part

of the way towards satisfying the Settlement Agreement, but not all of the way. So on April 29,

2020, Defense Distributed and SAF demanded that the State Department supply Defense

Distributed and SAF with the regulatory results that Settlement Agreement Paragraph 1(a) requires

the State Department to supply. See Compl. at 38, ¶ 131. They did so by transmitting a letter from

counsel for Defense Distributed and SAF to counsel for the State Department. See Compl. at 38,

¶ 131.



                                             26
        Case 1:18-cv-00637-RP Document 149 Filed 04/30/21 Page 28 of 39




       Critically, it is agreed by both Defense Distributed and the State Department that the effect

of the 2020 regulatory changes is to make Defense Distributed’s publication of the April 2021

Files perfectly legal. Though the parties disagree about other possible sources of legal cover for

Defense Distributed’s April 2021 Files (e.g., the Constitution), the parties do not dispute that the

effect of the 2020 regulatory changes is to legalize publication of the April 2021 Files.

       H.      The 2020 regulatory changes are enjoined and then revived.

       The 2020 regulatory changes did not take hold at first. Right after promulgation, a federal

court in Seattle preliminarily enjoined the 2020 regulatory changes, halting the regime change.

See Compl. at 37-38, ¶¶ 130; Washington v. United States Dep't of State, 443 F. Supp. 3d 1245

(W.D. Wash. 2020). But the State Department appealed, seeking to defend the 2020 regulatory

changes and have them take effect to provide (in part) the cover it promised Defense Distributed

in the Settlement Agreement.

       Just three days ago, on April 27, the State Department won the appeal in full. In State of

Washington v. United States Department of State, No 20-35391, 2021 WL 1621320 (9th Cir. Apr.

27, 2021), the Ninth Circuit held that its lower court lacked jurisdiction to enjoin the 2020

regulatory changes and vacated the injunction: “Because Congress expressly precluded review of

the relevant agency actions here, we vacate the injunction and remand with instructions to

dismiss.” Id. at 2. That the Ninth Circuit itself performed the vacatur immediately, as opposed to

instructing the district court to do so after mandate issuance, is plainly evident. See id.; id. at *9

(“VACATED and REMANDED with instructions to dismiss.”). By accomplishing the vacatur

itself and immediately, the Ninth Circuit revived the 2020 regulatory changes that all parties here

agree legalize Defense Distributed’s most recent publications.




                                             27
        Case 1:18-cv-00637-RP Document 149 Filed 04/30/21 Page 29 of 39




       I.      The State Department’s illegal conduct causes irreparable harm.

       Despite all of this, the State Department imminently threatens to punish Defense

Distributed for sustaining the April 2021 publications and for publishing anything else like them.

See Doc. 148-74 at 3; Doc. 148-83 at 1. The State Department both denies Defense Distributed’s

constitutional protection for the April 2021 publications and denies the protection afforded by the

2020 regulatory changes that the State Department itself just successfully defended in the Ninth

Circuit. Id. The given reason for the State Department to ignore the Ninth Circuit’s result is a

hypertechnical and erroneous view of mandate significance. It is an obvious pretext.

       The threat of censorship’s irreparable harm posed to Defense Distributed by the State

Department is now extraordinarily evident and imminent. Justice Department lawyers actualized

the threat yesterday (April 29, 2021) in a phone call to Defense Distributed’s counsel. In that call,

the State Department’s lawyers made the following representations to Defense Distributed:

       (a)     The position of the State and Commerce Departments is that, after the Ninth
               Circuit issued the decision and judgment in State of Washington et al. v.
               United States Department of State et al., No 20-35391 (9th Cir. Apr. 27,
               2021), Defense Distributed began to publish on the internet and is still
               publishing on the internet computer files with digital firearms information
               that are the subject of that litigation.

       (b)     The position of the State and Commerce Departments is that Defense
               Distributed’s publication of these computer files violates the International
               Traffic in Arms Regulations (“ITAR”), 22 C.F.R. Parts 120 130.

       (c)     The position of the State and Commerce Departments is that Defense
               Distributed should immediately cease publication of these computer files.

       (d)     The State Department does not agree to cease or alter in any way or for any
               amount of time its enforcement of ITAR controls against Defense
               Distributed.

       (e)     The position of the State and Commerce Departments is as stated above
               notwithstanding the pendency of Defense Distributed et al. v. Grewal et al.,
               No. 1:18-cv-637-RP (W.D. Tex.), an active case in which Defense
               Distributed is suing the State Department and its relevant officials to secure

                                             28
          Case 1:18-cv-00637-RP Document 149 Filed 04/30/21 Page 30 of 39




                  Defense Distributed’s right to publish the files at issue in the Ninth Circuit
                  decision (as well as other files).

Doc. 148-83 at 1.

                                                  ARGUMENT
         Defense Distributed and SAF move3 for the Court to issue a temporary restraining order

and an expedited preliminary injunction schedule. First, the Court should issue a temporary

restraining order requiring the State Department to cease and desist enforcement of the

International Traffic in Arms Regulations (“ITAR”), 22 C.F.R. Parts 120-130, regime against

Plaintiffs with respect to the ~16,000 “April 2021 Files” Defense Distributed published to

defcad.com for free download by the public on April 28, 2021, and April 29, 2021. Second, the

Court should set a schedule for preliminary injunction proceedings that goes fast enough to have

the matter heard and decided before the TRO’s expiration:

         Plaintiffs’ motion for a preliminary injunction is due on or before May 5, 2021
         The State Department’s response is due on or before May 10, 2021.
         Plaintiffs’ reply is due on or before May 12, 2021.
         The preliminary injunction hearing will be held on May 13, 2021.

         Motions for preliminary injunctions and temporary restraining orders entail the same

substantive requirements. See generally 11A Charles Alan Wright & Arthur R. Miller et al.,

Federal Practice & Procedure § 2951 (West 2018). In either case, the movant has to establish “that

he is likely to succeed on the merits, that he is likely to suffer irreparable harm in the absence of

preliminary relief, that the balance of equities tips in his favor, and that an injunction is in the

public interest.” Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008). But “none of the

four prerequisites has a fixed quantitative value.” Tex. v. Seatrain Int'l, S.A., 518 F.2d 175, 180




3
 To the extent necessary, Plaintiffs request authorization for this motion to exceed the 10-page length limit of Local
Rule CV-7 because of the situation’s compressed time frame and high issue complexity. Plaintiffs consent to the State
Department filing a response of any length.

                                                    29
        Case 1:18-cv-00637-RP Document 149 Filed 04/30/21 Page 31 of 39




(5th Cir. 1975).” “Rather, a sliding scale is utilized, which takes into account the intensity of each

in a given calculus.”     Id. With respect to the State Department’s censorship of Defense

Distributed’s April 2021 Files, the test is clearly met.

I.     There is a sufficient likelihood of success on the merits.

       For the instant motion’s “likelihood of success on the merits” inquiry, the question

presented is whether Defense Distributed has the right to publish the April 2021 Files despite the

State Department’s insistence that publication violates its ITAR control regime. The Court should

hold that Plaintiffs are likely to succeed in showing that multiple legal doctrines protect the April

2021 Files from State Department’s censorship via ITAR.

       A.      Defense Distributed’s publication of the April 2021 Files was and is protected
               from federal censorship by the First Amendment.

       Most importantly, the Court should hold that the Plaintiffs are likely to succeed on the

merits of their claim that Defense Distributed’s publication of the April 2021 Files was and is

protected from federal censorship by the First Amendment.

       First, the State Department’s application of ITAR controls to Defense Distributed’s April

2021 Files violates the First Amendment doctrine regarding prior restraints. See, e.g., Bantam

Books, Inc. v. Sullivan, 372 U.S. 58 (1963). The State Department’s conduct constitutes a prior

restraint of expression; as such, it is an unconstitutional abridgement of First Amendment freedoms

because the State Department cannot carry the heavy burden of justifying a prior restraint and

because the prior restraint does not operate under sufficient judicial superintendence.

       Second, the State Department’s application of ITAR controls to Defense Distributed’s

April 2021 Files violates the First Amendment doctrine regarding content-based speech

restrictions. See, e.g., Reed v. Town of Gilbert, Ariz., 135 S. Ct. 2218 (2015).           The State

Department’s conduct imposes content-based speech restrictions; as such, the conduct is an


                                              30
        Case 1:18-cv-00637-RP Document 149 Filed 04/30/21 Page 32 of 39




unconstitutional abridgement of First Amendment’s freedoms because the State Department

cannot carry the heavy burden of justifying a content-based speech restriction and because it does

not serve a compelling governmental interest and is not narrowly drawn to serve any such interest.

       Third, the State Department’s application of ITAR controls to Defense Distributed’s April

2021 Files violates the First Amendment doctrine regarding overbreadth. See, e.g., City of

Houston, Tex. v. Hill, 482 U.S. 451 (1987). The State Department’s conduct forbids a substantial

amount of constitutionally protected speech and is not narrowly tailored to prohibit only

constitutionally unprotected speech; as such, it is an unconstitutional abridgement of First

Amendment’s freedoms.

       In this context, the government can only prohibit speech to prevent illegal conduct when

the speech is “integral to criminal conduct,” United States v. Stevens, 559 U.S. 460, 468 (2010)

(emphasis added). But speech cannot be “integral to criminal conduct” if it has only a “contingent

and indirect” relationship to that conduct. Ashcroft, 535 U.S. at 250. It is not enough to contend,

as State Department might do here, that there is “some unquantified potential for subsequent

criminal acts.” Id. Indeed, the Supreme Court has recognized that “it would be quite remarkable

to hold that speech by a law-abiding possessor of information can be suppressed in order to deter

conduct by a non-law abiding third party.” Bartnicki, 532 U.S. at 529-30.

       Another reason that the State Department’s application of ITAR controls to Defense

Distributed’s April 2021 Files does not survive strict scrutiny is because they cannot prove that

their requested relief will actually advance their aims.      In the First Amendment context,

justifications backed by mere “anecdote and supposition” do not suffice, United States v. Playboy

Entm’t Grp., Inc., 529 U.S. 803, 822 (2000), and neither does “ambiguous proof,” Brown v. Entm’t

Merchs. Ass’n., 564 U.S. 786, 800 (2011). Compelling “empirical support” of efficacy must be



                                            31
         Case 1:18-cv-00637-RP Document 149 Filed 04/30/21 Page 33 of 39




given. Globe Newspaper Co. v. Sup. Ct. for Norfolk Cty., 457 U.S. 596, 609 (1982). None exists

here. Cf. Whole Woman’s Health v. Hellerstedt, 136 S. Ct. 2292, 2313-14 (2016) (“Determined

wrongdoers, already ignoring existing statutes and safety measures, are unlikely to be convinced

to adopt safe practices by a new overlay of regulations.”).

        B.      Defense Distributed’s publication of the April 2021 Files was and is protected
                from federal censorship by the Settlement Agreement.

        Separately, the State Department’s application of ITAR controls to Defense Distributed’s

April 2021 Files constitutes a blatant and material breach of the Settlement Agreement. By

disavowing the temporary modification it had originally issued to Defense Distributed and SAF in

July 2018, by disavowing the license it had originally issued to Defense Distributed and SAF in

July 2018, and by refusing to re-issue a new Temporary Modifications and new license, the State

Department in one fell swoop violated the contract and the APA and the Due Process Clause. It

violated the APA because the Settlement Agreement proves the actions to be “arbitrary, capricious,

an abuse of discretion, or otherwise not in accordance with law,” 5 U.S.C. § 706(2)(A). These

same actions also constitute APA violations because the Settlement Agreement makes them

“contrary to constitutional right, power, privilege, or immunity,” 5 U.S.C. § 706(2)(B), “in excess

of statutory jurisdiction, authority, or limitations, or short of statutory right,” 5 U.S.C. § 706(2)(C),

and “without observance of procedure required by law.” 5 U.S.C. § 706(2)(D).

        The same conclusions obtain as a matter of simple contract law. The State Department

committed an unexcused material breach of the Settlement Agreement by disavowing the license

and Temporary Modification (and refusing to issue new ones), all of which would have kept

Defense Distributed out of the present predicament. When the Department of Justice is making

contracts to settle litigation it is about to lose, its feet have to be held to the fire just as strictly as

anyone else.

                                                32
        Case 1:18-cv-00637-RP Document 149 Filed 04/30/21 Page 34 of 39




        C.      Defense Distributed’s publication of the April 2021 Files was and is protected
                from federal censorship by the 2020 regulatory changes.

        Additionally, the Court should conclude that the Plaintiffs are likely to succeed on the

merits because of how the 2020 regulatory changes protect the April 2021 Files. In this respect,

the parties agree about what the 2020 regulatory changes do if effective; the only pertinent dispute

is about whether and when they 2020 regulatory changes took effect.

        It is beyond dispute that, if and when effective, the 2020 regulatory changes stop the State

Department from subjecting the April 2021 Files to any ITAR controls. See State of Wash. v. U.S.

Dep’t of State, 20-35391, 2021 WL 1621320, at *8 (9th Cir. Apr. 27, 2021). What the State

Department itself convinced the Ninth Circuit to hold is correct: The 2020 regulatory changes

“remov[e] 3D-printed guns and their associated files from the U.S. Munitions List” that the State

Department controls with ITAR. Id. at *2. “These and other removed items were to be placed on

the [Commerce Control List] CCL and regulated by Commerce under the EAR instead.” Id.

        While once the subject of a district court’s preliminary injunction, the 2020 regulatory

changes were restored to full effect by the Ninth Circuit on April 27, 2021. Id. In no uncertain

terms, the Ninth Circuit held that the lower court lacked jurisdiction to enjoin the 2020 regulatory

changes and vacated the injunction: “Because Congress expressly precluded review of the relevant

agency actions here, we vacate the injunction and remand with instructions to dismiss.” Id. at 2.

        The State Department’s view is that the Ninth Circuit’s decision to vacate the district

court’s injunction lacks effect until the mandate issues (after the time for rehearing efforts expires).

That might be so if the Ninth Circuit had assigned the task of vacating the district court’s injunction

to the district court for future accomplishment. But the Ninth Circuit rendered no such decision

here. It very clearly did not tell the district court to vacate the injunction on remand. Instead, the

Ninth Circuit opted to perform the vacatur itself and to do so immediately.

                                              33
        Case 1:18-cv-00637-RP Document 149 Filed 04/30/21 Page 35 of 39




       Every part of the Ninth Circuit decision evidences this view—that the vacatur has already

occurred because the Ninth Circuit did so itself immediately, on April 27. The decision’s first

paragraph accomplishes an immediate vacatur by saying “we vacate the injunction and remand

with instructions to dismiss.” Id. at 2 (emphasis added). The decision’s last line accomplishes an

immediate vacatur by saying “VACATED.” Id. at *9. And the docket sheet accords by showing

that these announcements constitute the Court’s judgment. See Doc. 148-74 at 2.

       The State Department is therefore wrong to say that the Ninth Circuit’s decision does not

yet do what it says. As a matter of law, the Ninth Circuit’s vacatur took effect immediately, giving

the 2020 regulations full effect as of the decision’s April 27 issuance date. And because Defense

Distributed waited until after then to publish its April 2021 Files, the State Department has no

justification for continuing to apply its ITAR regime of prior restraints.

       Furthermore, even if the Ninth Circuit’s decision did not technically vacate the injunction

at issue just yet, the State Department still cannot justify its continued application of ITAR controls

to the April 2021 Files. The argument advanced by the State Department that the Ninth Circuit

has accepted works with full force in all courts—including this one. The Washington district

court’s injunction of the 2020 regulations is void for lack of subject-matter jurisdiction, and void

judgments are to be disregarded at all times no matter what. See, e.g., U.S. Catholic Conference

v. Abortion Rights Mobilization, Inc., 487 U.S. 72, 76 (1988). Just as all courts are required to

disregard void injunctions, so too are all arms of the Executive Branch; and no one could ever be

held in contempt for violating such an injunction. See id.

II.    The balance of equities favors an immediate TRO.

       The balance of equities favors a TRO. The risk of erroneously denying the TRO entails

the “potential for extraordinary harm and a serious chill upon protected speech.” Ashcroft v.

ACLU, 542 U.S. 656, 671 (2004). “The harm done from letting [an] injunction stand pending a
                                              34
         Case 1:18-cv-00637-RP Document 149 Filed 04/30/21 Page 36 of 39




trial on the merits, in contrast, will not be extensive,” especially where, as here, the bell has already

been rung. In just two days, Defense Distributed has already fully committed the April 2021 Files

to the internet’s public domain, where independent republishers beyond anyone’s control have

made and will continue to make those files readily accessible on one website or another forever.

It therefore does the government no harm whatsoever to temporarily stall whatever punitive

enforcement actions they have in mind.

        Meanwhile, with every passing day, the State Department’s illegal actions and threats are

both directly violating constitutional rights and chilling the exercise of others. But for the State

Department’s imminent threat of adverse legal action, Defense Distributed would both maintain

its ongoing publication of the April 2021 Files on defcad.com indefinitely and publish many more

files that are like the April 2021 Files in the same manner as it is publishing April 2021 Files. Doc.

148-74 at 3.    But because of the State Department’s imminent threat of adverse legal action,

Defense Distributed will no longer both maintain its ongoing publication of the April 2021 Files

on defcad.com indefinitely and publish many more files that are like the April 2021 Files in the

same manner as it is publishing April 2021 Files. Id. As of April 30, 2021, the State Department’s

imminent threat of adverse legal action has caused Defense Distributed to cease publishing more

files that are like the April 2021 Files in the same manner as it is publishing April 2021 Files. Id.

        The Constitutional rights that the State Department is violating can never be untrampled.

III.    The public interest favors an immediate TRO.

        The final factor—whether the public interest favors an immediate TRO.—is easily met.

Preserving constitutional rights always serves the public interest.           See, e.g., O’Donnell v.

Goodhart, 900 F.3d 220, 232 (5th Cir. 2018).




                                               35
         Case 1:18-cv-00637-RP Document 149 Filed 04/30/21 Page 37 of 39




                                           CONCLUSION

        The motion should be granted.

        The Court should issue a temporary restraining order requiring the State Department to

cease and desist from any effort to enforce ITAR controls against the ~16,000 “April 2021 Files”

Defense Distributed published to defcad.com for free download by the public on April 28, 2021,

and April 29, 2021.

        The Court should also order an expedited schedule for preliminary injunction briefs and a

hearing that is at least as fast as the following:

        Plaintiffs’ motion for a preliminary injunction is due on or before May 5, 2021

        The State Department’s response is due on or before May 10, 2021.

        Plaintiffs’ reply is due on or before May 12, 2021.

        The preliminary injunction hearing will be held on May 13, 2021.




                                               36
        Case 1:18-cv-00637-RP Document 149 Filed 04/30/21 Page 38 of 39




Date: April 30, 2021.                     Respectfully submitted,

                                          BECK REDDEN LLP
                                          By /s/ Chad Flores
                                          Chad Flores
                                          cflores@beckredden.com
                                          State Bar No. 24059759
                                          Daniel Nightingale
                                          dhammond@beckredden.com
                                          State Bar No. 24098886
                                          Hannah Roblyer
                                          hroblyer@beckredden.com
                                          State Bar No. 24106356
                                          1221 McKinney St., Suite 4500
                                          Houston, TX 77010
                                          (713) 951-3700 | (713) 952-3720 (fax)

                                          CLARK HILL PLC
                                          Matthew A Goldstein
                                          1001 Pennsylvania Avenue Northwest
                                          Suite 1300 South
                                          Washington, DC 20004
                                          (202) 550-0040

                                          Josh Blackman
                                          joshblackman@gmail.com
                                          Texas Bar No. 24118169
                                          1303 San Jacinto Street
                                          Houston, TX 77002
                                          (202) 294-9003 | (713) 646-1766 (fax)

                                          Attorneys for Plaintiffs Defense Distributed
                                          and Second Amendment Foundation, Inc.




                                   37
        Case 1:18-cv-00637-RP Document 149 Filed 04/30/21 Page 39 of 39




                                 CERTIFICATE OF SERVICE

       I certify that a copy of this filing was served on all parties and/or their counsel of record
through a manner authorized by Federal Rule of Civil Procedure 5(b) on April 30, 2021.


                                                      /s/ Chad Flores
                                                      Chad Flores




                                             38
